DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 and 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 17 of U.S. Patent No. 11,313,674. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims have been broadened in scope and are therefore anticipated by the patented claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2009/0252464 to Stoesz et al, in view of US Publication 2015/0219851 to Abedin et al.

In regards to claims 1, 3-4 and 6-14, Stoesz discloses and shows in Figures 1-3, a system comprising: an instrument defining one or more conduits (10, 16); and contained within the one or more conduits, one or more optical force sensors each comprising: 
an optical fiber (22) comprising one or more optical cores surrounded by a cladding (par. 2, 10, 15-16); and 
a protective tube (20) encasing the distal region of the fiber, filled with an epoxy that transfers strain from the protective tube to the optical fiber (par. 2, 10, 15-16);
[claim 3] wherein the protective tube is made of at least one of glass, polymer, or metal (par. 10);
[claim 6] further comprising a conduit (14) containing the optical fiber and the protective tube (par. 10);  
[claim 7] wherein the conduit is bonded to the protective tube in a bonded region extending as far as the protective tube (par. 10, 15-16) (Figure 1);  
[claim 8] wherein the conduit is bonded to the protective tube and the coating in an extended bonded region (par. 10, 15-16) (Figure 1);  
[claim 9] wherein the protective tube is secured to the conduit by mechanical attachment (par. 15-17);  
[claim 10] wherein the protective tube is secured to the conduit by adhesive attachment or flame spray attachment (par. 15-17);  
[claim 11] wherein the one or more optical cores comprise multiple optical cores (par. 10, 15) (Figure 3);  
[claim 12] further comprising a Bragg grating along the one or more optical cores except in the distal region (par. 2);
[claim 14] wherein the instrument defines multiple conduits (10, 16), and wherein the one or more optical force sensors include at least to optical force sensors each contained in a respective one of the multiple conduits (Figure 1) (par. 10).  
  
Stoesz differs from the limitations in that it does not explicitly disclose the sensor, [claim 1] wherein the optical fiber being terminated in a distal region to suppress back reflection; [claim 4] wherein the optical fiber is terminated in the distal region by angle cleaving or by tapering.  
However, Abedin teaches and shows in Figures 1-5, an optical sensor fiber (20) having an angled endface (51), in order to prevent unwanted backreflections into the optical fiber (par. 9-10, 26-33).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, to modify Stoesz to include the optical fiber termination discussed above for the advantage of reducing unwanted backreflections and preventing a detector from being adversely saturated, with a reasonable expectation of success. 

In regards to claims 2 and 5, Stoesz differs from the limitations in that it is silent to the optical force sensor, [claim 2] wherein the epoxy is index-matched to the optical fiber; [claim 5] further comprising a coating surrounding the cladding except in the distal region.  
However, fiber coatings and index matching elements are well-known to those of ordinary skill in the art. Further, a mere change in size or design choice of a component is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, to modify Stoesz to include an index matched epoxy and a desired coating configuration for the advantage of reducing unwanted backreflections and preventing a detector from being adversely saturated, with a reasonable expectation of success.

Claim(s) 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stoesz and Abedin, and further in view of US Publication 2007/0165238 to Boyd.

In regards to claims 15-20, Stoesz discloses and shows in Figures 1-3, a method for measuring forces with an optical force sensor comprising an optical fiber and a protective tube filled with epoxy encasing the distal region (par. 2, 10, 15-16); [claim 19] wherein the optical fiber comprises a Bragg grating along the one or more cores except in the distal region, and wherein the system is further configured to process light reflected off the Bragg gratings to produce a measurement of strain along the one or more optical cores (par. 2).  

 Stoesz differs from the limitations in that it does not explicitly disclose the sensor, wherein the optical fiber being terminated in a distal region to suppress back reflection; [claim 16] wherein the optical interferometric system is configured to process light Rayleigh-backscattered along the one or more cores in the distal region of the optical fiber to produce the measurement of strain.  
However, Abedin teaches and shows in Figures 1-5, an optical sensor fiber (20) having an angled endface (51), to prevent unwanted backreflections into the optical fiber (par. 9-10, 26-33); wherein the system may be configured to measure Rayleigh-backscattered light (par. 28, 31). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, to modify Stoesz to include the optical fiber termination discussed above for the advantage of reducing unwanted backreflections and preventing a detector from being adversely saturated, with a reasonable expectation of success. 

Stoesz and Abedin differ from the limitations in that they are silent to the method comprising: using an optical interferometric system coupled to the optical fiber to measure a first light reflection from a distal end of the optical fiber and a second light reflection from a distal termination surface of the epoxy; and processing the phase signal to determine a strain due to a force on the protective tube, transferred from the protective tube to the optical fiber via epoxy filling the protective tube.
However, Boyd teaches and shows in Figures 1-5, a fiber optic interferometric sensor system, wherein an optical path difference, between a first reflection from a fiber endface and a second reflection from an additional reflector, is determined by a sinusoidal phase of interference light (par. 3, 8-9, 11). 
 Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, to modify Stoesz and Abedin to utilize the fiber optic interferometric sensor system discussed above for the advantage of accurately monitoring a plurality of sensor parameters, with a reasonable expectation of success. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HANSEN whose telephone number is (571)270-1736. The examiner can normally be reached Monday to Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JONATHAN M. HANSEN
Primary Examiner
Art Unit 2886



/JONATHAN M HANSEN/Primary Examiner, Art Unit 2877